Dos hechos están expresados en la opinión.
Abogado de los apelantes: Sr. Manuel Tous Soto.
Abogados del apelado: tSres. R. Sánchez Montalvo y E. P. Gibson.
El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
El presente es un caso sobre rescisión de contrato cele-brado en fraude de acreedores y daños *y perjuicios. En la demanda se alegó, en resumen, que el demandante era dueño de cierta participación en un hotel establecido en Ponce y la vendió a la demandada Rosalía Murillo, casada con el de-mandado Rosaly; que no se pagó el precio estipulado y el de-mandante inició un pleito contra la dicha Rosalía Murillo para su cobro que se falló a su favor el 29 de mayo de 1913, noti-ficándose la sentencia a la demandada el 30 del mismo mesj. que al tratar de hacer efectiva su sentencia, resultó que la demandada no tenía bienes; que cuando la demandada com-pró al demandante su participación en el hotel, era dueña con su derecho inscrito en el registro, de una casa y solar ra-dicados en la calle del Comercio de la ciudad de Ponce, que-se describen; que con conocimiento de la deuda, de la sen-tencia recaída en contra de la demandada Murillo y de que. ésta quedaba insolvente, su madre la demandada Berdeguez de mala fe y en connivencia con su hija para defraudar Ios-derechos del demandante, compró a aquélla la casa y el solar indicados, por escritura de 5 de septiembre de 1913; que como consecuencia del traspaso, la demandada Murillo quedó insolvente; que el demandante con motivo de este asunto tuve que hacer viaje e incurrió en gastos con perjuicio de sus in-tereses, y que carece de todo otro recurso legal para obtener la reparación que se le debe.
Los demandados excepcionaron la demanda porque a su juicio no aducía hechos suficientes para determinar una causa .de acción, y declarada la excepción sin lugar, la contestaron negando general y específicamente todos y cada uno de sus hechos.
*331Celebrada la vista, la corte dictó sentencia én favor del demandante y los demandados entonces interpusieron el pre-' sente recurso de apelación.
Uno de los motivos del recurso es el de que la corte de distrito “erró al declarar que la casa vendida por doña Bo-salía Murillo venía afectada al pago de la sentencia recaída contra ésta.” El tribunal ña examinado cuidadosamente las alegaciones y las pruebas y se ve obligado a concluir que tal error existe y, por tanto, que debe revocarse la sentencia re-currida.
Según se alegó en la demanda y se probó en el juicio, el de-mandante vendió su participación en el ñotel a la demandada Murillo. Cuando ejercitó la vía judicial para cobrar el pre-cio de dicha venta, dirigió su acción únicamente contra la dicha demandada, y fué ésta la condenada por la sentencia de 29 de mayo de 1913.
La venta de la finca urbana cuya rescisión se pidió por el demandante y se decretó por la corte, no se llevó a efecto por la demandada Murillo personalmente, sino por la sociedad de gananciales formada por Joaquín Bosaly y su esposa, la demandada Murillo, que era una entidad distinta que no ha-bía quedado obligada por la sentencia de 29 de mayo de 1913. No cabe, en tal virtud, aplicar a dicha venta la disposición contenida en el artículo 1264 del Código Civil.
T no se diga que el solar en que se construyó la casa ven-dida era un bien privativo de la demandada Murillo. Lo fué en efecto por haberlo ella adquirido antes de su matrimonio con Bosaly, pero dejó de serlo cuando, ya celebrado el ma-trimonio, la sociedad de gananciales fabricó en él la casa, de acuerdo con la prescripción terminante del artículo 1319 del Código Civil.
Debe revocarse la sentencia recurrida y declararse la de-manda sin lugar.

Revocada la sentencia apelada y decla-rada sin lugar la demmtda.

*332Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y HutcMson.